IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 DOMUS, INC.,                                     : No. 101 MAL 2020
                                                  :
                     Petitioner                   :
                                                  : Petition for Allowance of Appeal
                                                  : from the Order of the Superior Court
              v.                                  :
                                                  :
                                                  :
 SIGNATURE BUILDING SYSTEMS OF PA,                :
 LLC,                                             :
                                                  :
                     Respondent                   :


                                         ORDER



PER CURIAM

      AND NOW, this 9th day of September, 2020, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues. The issue, rephrased for clarity is:


          Did the Superior Court err in holding the failure to authenticate a
          foreign judgment pursuant to the requirements of the Uniform
          Enforcement of Foreign Judgments Act, 42 Pa.C.S. § 4306, deprives
          a trial court of subject matter jurisdiction such that a challenge to that
          failure may not be waived?